Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 9 to Pg. 15 of Applicant’s Remarks, with regard to claim 1, Applicant argues the motivations and reasons for combining references. Further, Applicant argues hindsight reasoning.
	Applicant’s Remarks have been considered and are persuasive. Examiner resubmits a 2nd Non-Final rejection with new motivations and reasons for combining references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	On Pg. 13 of Applicant’s Remarks, with regard to claim 1, Applicant argues Colosso, Chan, Barko, and Holsinger, do not teach or fairly suggest “a plurality of software applications communicatively connected by way of a software bus application...select, based on a pattern corresponding to the software bus application, one or more files to access...receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections”. 
Applicant’s arguments have been considered, but are not persuasive. Barkol ([0013]) teaches graph parts (nodes, edges), which are respectively mapped to the graph. Also, Barkol ([0013]) teaches the plurality of attributes as the configuration information pertaining to the different graph parts (nodes, edges). Also, Barkol ([0016]) teaches an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. That is, the pattern may be the updated configuration information pertaining to graph parts that have changed since a previous update.
As mentioned in the office action below, the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application, where more functionality is brought in to augment the software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 or 4, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
App # 16/228,267
“A computing system comprising...
1. “A computing system comprising...
...a configuration management database (CMDB) disposed within a computational instance of a remote network management platform, wherein the computational instance is associated with a managed network that comprises a plurality of software applications communicatively connected by way of a software bus application...
1. ...configuration management database (CMDB) disposed within a computational instance of a remote network management platform, wherein the computational instance is associated with a managed network...software applications executable by the managed network...
4. ...wherein the software applications are communicatively connected by way of a software bus application...
...a discovery application configured to...
...a discovery application configured to perform operations comprising...
...select, based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, based on a pattern corresponding to the type of the database manager...
...transmit, to the server device, instructions to access the one or more files...
3. ...transmitting, to the server device, instructions to access the one or more files....
...receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
3. ...receiving, from the server device, additional data identifying the plurality of network connection parameters...
...based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software 

...receive, from the server device, data identifying the communicative connections...
2. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections...
...generating an additional mapping to indicate the communicative connections...
...store, in the CMDB, the mapping in one or more configuration items”
...storing, in the CMDB, the generated mapping in one or more configuration items”


	With regard to claim 1, co-pending App # 16/228,267 also doesn’t teach: obtain credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts the software bus application. In an analogous art, Colosso teaches:
	obtain credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts the software bus application (e.g. web portal has access to the application; Abstract; Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When satisfied with the appropriate password or identification information provided by a client, the server 160 provides the client with a serial number or authentication code enabling use of the vendor's software...”).
	It would have been obvious to one skilled in the art to incorporate the licensing distributed manager and requiring the client to provide the appropriate password in order to obtain an e-license enabling use of the vendor’s software via the licensing distributed manager as taught by Colosso into the 

Claim(s) 2-13 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2-13, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

	Claims 2-13 of App # 16228312 relate to claim(s) 2-13 of App # 16/228,267.

Claim 14 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

App # 16/228,312 – Instant Application
App # 16/228,267
14. “A method comprising...
14. “A method comprising...
...obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application...
14. “...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items...
16. ...wherein the software applications are communicatively connected by way of a software bus application...
...selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, by the computing system and based on a pattern corresponding to the type of the database manager, one or more additional 

...determining, by the computing system, respective database catalogs of the one or more secondary databases by (i) causing the server device to execute the one or more additional commands and (ii) receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
...receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application...
15. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...receiving, by the computing system and from the server device, data identifying the communicative connections...
15. ...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...

...generating an additional mapping to indicate the communicative connections”
...storing, in a configuration management database (CMDB) disposed within the remote network management system, the mapping in one or more configuration items”
...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items”


With regard to claim 14, co-pending App # 16/228,267 also doesn’t teach: obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application. In an analogous art, Colosso teaches:
	obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application (e.g. web portal has access to the application; Abstract; Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When satisfied with the appropriate password or identification information provided by a client, the server 160 provides the client with a serial number or authentication code enabling use of the vendor's software...”).
	It would have been obvious to one skilled in the art to incorporate the licensing distributed manager and requiring the client to provide the appropriate password in order to obtain an e-license 

Claim(s) 15-18 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15-17, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

Claims 15-18 of App # 16228312 relate to claim(s) 15-17 of App # 16/228,267.

Claim 19 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

App # 16/228,312 – Instant Application
App # 16/228,267
19. “An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising...
18. “An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising...
...obtaining credentials for remotely accessing a server device that (i) is disposed in a managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus 

...selecting, based on a pattern corresponding to the software bus application, one or more files to access...
...selecting, based on a pattern corresponding to the type of the database manager, one or more additional commands...
...transmitting, to the server device, instructions to access the one or more files...
...determining respective database catalogs of the one or more secondary databases by (i) causing the server device to execute the one or more additional commands; and (ii) receiving, from the server device, data identifying the respective database catalogs of the one or more secondary databases, wherein each database catalog identifies a structure of a corresponding secondary database of the one or more secondary databases...
...receiving, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files...
...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...based on the data identifying the plurality of attributes, transmitting, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application...
...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections between the software applications and the database manager...
...receiving, from the server device, data identifying the communicative connections...
...identifying, based on a plurality of network connection parameters associated with the database manager, communicative connections 

...generating an additional mapping to indicate the communicative connections...wherein the additional mapping indicates that the communicative connections between the software applications and the database manager are formed by way of the software bus application...
...storing, in a configuration management database (CMDB) disposed within a remote network management platform associated with the managed network, the mapping in one or more configuration items”
...storing, in a configuration management database that is associated with the managed network and disposed within a computational instance of a remote network management platform, the generated mapping as one or more configuration items”


With regard to claim 19, co-pending App # 16/228,267 also doesn’t teach: obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application. In an analogous art, Colosso teaches:
	obtaining, by a computing system associated with a remote network management platform that is associated with a managed network, credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications communicatively connected by way of the software bus application (e.g. web portal has access to the application; Abstract; Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When 
	It would have been obvious to one skilled in the art to incorporate the licensing distributed manager and requiring the client to provide the appropriate password in order to obtain an e-license enabling use of the vendor’s software via the licensing distributed manager as taught by Colosso into the remote network management platform as taught by App # 16/228,267 because authentication/authorization is standard in network security and provides access control.

Claim 20 of App # 16/228,312 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, of copending Application No. 16/228,267 (US 2020/0201887) in view  of Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”. 

Claim 20 of App # 16228312 relate to claim 20 of App # 16/228,267.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318), hereafter referred to as “Colosso”, in view of Chan et al. (US 2014/0289189), hereafter referred to as “Chan”, in further view of Barkol et al. (US 2013/0097138), hereafter referred to as “Barkol”, in further view of Holsinger et al. (US 2019/0044953), hereafter referred to as “Holsinger”.

Regarding claim 1, Colosso discloses:
	A computing system (Fig. 1) comprising:
	a database (e.g. database 181; Fig. 1) disposed within a computational instance (e.g. license distributed manager; Fig. 1) of a remote network management platform (e.g. vendor managed licensing system; Fig. 1), wherein the computational instance is associated with a managed network (e.g. customer managed network environment; Fig. 1) that comprises a plurality of software applications (e.g. server, client; Fig. 1) communicatively connected by way of a software bus application (e.g. web portal has access to the application; Abstract, “...upon receiving a query about the order from a customer, a web portal of a vendor managed server provides a notification to the customer that the multiple software licenses can be selectively apportioned for distribution by multiple different licensing server sources...”);
	a discovery application configured to:
		obtain credentials for remotely accessing a server device that (i) is disposed in the managed network and (ii) hosts the software bus application (e.g. web portal has access to the application; Abstract; Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When satisfied with the appropriate password or identification information provided by a client, the server 160 provides the client with a serial number or authentication code enabling use of the vendor's software...”).
	Colosso also doesn’t teach: a configuration management database (CMDB); a discovery application configured to: select, based on a pattern corresponding to the software bus application, one or more files to access; transmit, to the server device, instructions to access the one or more files; receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files; based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections; and store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Chan teaches:
a discovery application configured to:
select, based on a pattern corresponding to the software bus application, one or more files to access (Abstract, “...A priority sync downloads a subset of the data files (‘priority files’) rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files...;” [0033], “...The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc...”);
transmit, to the server device, instructions to access the one or more files (Abstract, “...Data files are downloaded to a computing device by synchronizing the computing device with a server of the distributed backup system...”).
It would have been obvious to one skilled in the art to incorporate the priority sync based on an access pattern of the data files as taught by Chan into the vendor managed licensing system as taught by Colosso because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application.
Colosso in view of Chan also doesn’t teach: receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files; based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receive, from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections; and store, in the CMDB, the mapping in one or more configuration items. In an analogous art, Barkol teaches:
a configuration management database (CMDB) ([0013]);
receive, from the server device, data identifying a plurality of attributes of the software bus application determined by accessing one or more files ([0013], “...a crawler may be used to search the entire IT network in order to automatically collect configuration information pertaining to the different graph parts (nodes, edges) and in order to update configuration information pertaining to graph parts that have changed since a previous update...”);
based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receive, from the server device, data identifying the communicative connections ([0013], “...an aggregated graph may be considered, where a group of simple CIs, which form a sub-graph, reside together...aggregation may be used in managing configuration policies for different composite Cis...”);
based on (i) the plurality of attributes and (ii) the communicative connections, generate a mapping that represents the communicative connections ([0013]; [0016], “...The containment is typically defined in terms of subgraph isomorphism, i.e., the node mapping, also called an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. As long as there exists an embedding of the pattern in a database graph, the support (or frequency) can be incremented by one...”);
store, in the CMDB (e.g. storage device; Fig. 7), the mapping in one or more configuration items (e.g. Cis; Fig. 7).

Colosso in view of Chan and in further view of Barkol also doesn’t teach: software bus. In an analogous art, Holsinger teaches:
software bus ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol...”).
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and 

Regarding claim 2, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1, however Holsinger teaches: wherein the instructions to identify the communicative connections established the plurality of software applications are configured to cause the software bus application to identify an active communicative connection between (i) a first software application of the plurality of software applications and (ii) a second software application of the plurality of software applications based on one or more messages exchanged between the first software application and the second software application by way of the software bus application ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate 
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and Barkol because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. Next, the software bus is mapped to a data service bus that transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data. This standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol.

Regarding claim 3, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1, however Holsinger teaches: wherein a first subset of the plurality of software applications are configured to communicate according to a first protocol, wherein a second subset of the plurality of software applications are configured to communicate according to a second protocol different from the first protocol, and wherein the software bus application is configured to transmit messages between software applications of the first subset and software applications of the second subset by translating the messages between the first protocol and the second protocol ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol...the originating application format of the data may be in the JSON format, but the receiving application only receives data in REST or XML format...”).
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and Barkol because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. Next, the software bus is mapped to a data service bus that transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data. This standardizes the way all applications communicate as that is the only way the data will be available to the 

Regarding claim 4, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1, however Barkol teaches:
	based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify additional communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receive, from the server device, data identifying the additional communicative connections ([0013], “...an aggregated graph may be considered, where a group of simple CIs, which form a sub-graph, reside together...aggregation may be used in managing configuration policies for different composite Cis...”);
based on (i) the plurality of attributes and (ii) the additional communicative connections, generate a mapping that represents the communicative connections ([0016], “...The containment is typically defined in terms of subgraph isomorphism, i.e., the node mapping, also called an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. As long as there exists an embedding of the pattern in a database graph, the support (or frequency) can be incremented by one...”);
store, in the CMDB (e.g. storage device; Fig. 7), the mapping in one or more additional configuration items (e.g. Cis; Fig. 7). As a note, the same process is performed for the following operations.
It would have been obvious to one skilled in the art to incorporate the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Barkol into the vendor managed licensing system with the priority sync based on an access pattern of the data files as taught by Colosso and Chan because the purpose of the software bus 

Regarding claim 6, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 4, however Chan teaches:
	wherein the instructions to identify the additional communicative connections between the software bus application and the database system are configured to cause the server device to monitor network traffic between the database system and at least one of (i) the plurality of software applications (Abstract, “...A priority sync downloads a subset of the data files (‘priority files’) rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files...;” [0033], “...The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc...”) or (ii) the software bus application (the claim elements are recited in the alternative where only one of the two options is required to teach the instant claim).


Regarding claim 11, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1, however Barkol teaches:
wherein the mapping represents a relationship between the software bus application and the server device ([0016], “...The containment is typically defined in terms of subgraph isomorphism, i.e., the node mapping, also called an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. As long as there exists an embedding of the pattern in a database graph, the support (or frequency) can be incremented by one...”).
It would have been obvious to one skilled in the art to incorporate the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Barkol into the vendor managed licensing system with the priority sync based on an access pattern of the data files as taught by Colosso and Chan because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time 

Regarding claim 14, Colosso discloses:
	A method comprising:
	obtaining, by a computing system (e.g. license distributed manager; Fig. 1) associated with a remote network management platform (e.g. vendor managed licensing system; Fig. 1) that is associated with a managed network (e.g. customer managed network environment; Fig. 1), credentials for remotely accessing a server device that (i) is disposed in the managed network (Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When satisfied with the appropriate password or identification information provided by a client, the server 160 provides the client with a serial number or authentication code enabling use of the vendor's software...”) and (ii) hosts a software bus application, wherein the managed network comprises a plurality of software applications (e.g. server, client; Fig. 1) communicatively connected by way of the software bus application (e.g. web portal has access to the application; Abstract, “...upon receiving a query about the order from a customer, a web portal of a vendor managed server provides a notification to the customer that the multiple software licenses can be selectively apportioned for distribution by multiple different licensing server sources...”).
Colosso also doesn’t teach: selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access; transmitting, by the computing system and to the server device, instructions to access the one or more files; receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files; based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receiving, by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections; and storing, in a configuration management database (CMDB) disposed within the remote management platform, the mapping in one or more configuration items. In an analogous art, Chan teaches:
	selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access (Abstract, “...A priority sync downloads a subset of the data files (‘priority files’) rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files...;” [0033], “...The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc...”);
transmitting, by the computing system and to the server device, instructions to access the one or more files (Abstract, “...Data files are downloaded to a computing device by synchronizing the computing device with a server of the distributed backup system...”).
It would have been obvious to one skilled in the art to incorporate the priority sync based on an access pattern of the data files as taught by Chan into the vendor managed licensing system as taught by Colosso because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the 
Colosso in view of Chan also doesn’t teach: receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files; based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receiving, by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections; and storing, in a configuration management database (CMDB) disposed within the remote management platform, the mapping in one or more configuration items. In an analogous art, Barkol teaches:
receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files ([0013], “...a crawler may be used to search the entire IT network in order to automatically collect configuration information pertaining to the different graph parts (nodes, edges) and in order to update configuration information pertaining to graph parts that have changed since a previous update...”); 
based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receiving, by the computing system and from the server device, data identifying the communicative connections ([0013], “...an aggregated graph may be considered, where a group of ; and
based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”); and
storing, in a configuration management database (CMDB) (e.g. storage device; Fig. 7) disposed within the remote management platform (Fig. 7), the mapping in one or more configuration items (e.g. Cis; Fig. 7).
It would have been obvious to one skilled in the art to incorporate the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Barkol into the vendor managed licensing system with the priority sync based on an access pattern of the data files as taught by Colosso and Chan because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application, where more functionality is brought in to augment the software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network.
Colosso in view of Chan and in further view of Barkol also doesn’t teach: software bus. In an analogous art, Holsinger teaches:
software bus ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol...”).
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and Barkol because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. Next, the software bus is mapped to a data service bus that transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data. This standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol.

Regarding claim 15, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 14, however Holsinger teaches: wherein the instructions to identify the communicative connections established the plurality of software applications are configured to cause the software bus application to identify an active communicative connection between (i) a first software application of the plurality of software applications and (ii) a second software application of the plurality of software applications based on one or more messages exchanged between the first software application and the second software application by way of the software bus application ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol...”).
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and Barkol because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. 

Regarding claim 16, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 14, however Barkol teaches:
	based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify additional communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receive, from the server device, data identifying the additional communicative connections ([0013], “...an aggregated graph may be considered, where a group of simple CIs, which form a sub-graph, reside together...aggregation may be used in managing configuration policies for different composite Cis...”);
based on (i) the plurality of attributes and (ii) the additional communicative connections, generate a mapping that represents the communicative connections ([0016], “...The containment is typically defined in terms of subgraph isomorphism, i.e., the node mapping, also called an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. As long as there exists an embedding of the pattern in a database graph, the support (or frequency) can be incremented by one...”);
store, in the CMDB (e.g. storage device; Fig. 7), the mapping in one or more additional configuration items (e.g. Cis; Fig. 7). As a note, the same process is performed for the following operations.
It would have been obvious to one skilled in the art to incorporate the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database 

Regarding claim 18, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 16, however Chan teaches:
	wherein the instructions to identify the additional communicative connections between the software bus application and the database system are configured to cause the server device to monitor network traffic between the database system and at least one of (i) the plurality of software applications (Abstract, “...A priority sync downloads a subset of the data files (‘priority files’) rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files...;” [0033], “...The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most or (ii) the software bus application (the claim elements are recited in the alternative where only one of the two options is required to teach the instant claim).
It would have been obvious to one skilled in the art to incorporate the priority sync based on an access pattern of the data files as taught by Chan into the vendor managed licensing system as taught by Colosso because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. 

Regarding claim 19, Colosso discloses:
An article of manufacture (e.g. computer program product; Col. 4, ll. 35-52) including a non-transitory computer-readable medium (e.g. memory; Col. 4, ll. 35-52), having stored thereon program instructions (e.g. program logic; Col. 4, ll. 35-52) that, upon execution by a computing system (e.g. computer; Col. 4, ll. 35-52), cause the computing system to perform operations comprising:
obtaining credentials for remotely accessing a server device (e.g. license distributed manager; Fig. 1) that (i) is disposed in a managed network (e.g. customer managed network environment; Fig. 1)  and (ii) hosts the software bus application, wherein the managed network comprises a plurality of software applications (e.g. server, client; Fig. 1) communicatively connected by way of the software bus application (e.g. web portal has access to the application; Abstract; Col. 13, ll. 9-21, “...the client attempting to obtain an e-license from server 160 may be required to provide a password or other information at the discretion of the network administrator; Col. 13, ll. 22-27, “When satisfied with the appropriate password or identification information provided by a client, the 
Colosso also doesn’t teach: selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access; transmitting, by the computing system and to the server device, instructions to access the one or more files; receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files; based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receiving, by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections; and storing, in a configuration management database (CMDB) disposed within the remote management platform, the mapping in one or more configuration items. In an analogous art, Chan teaches:
	selecting, by the computing system and based on a pattern corresponding to the software bus application, one or more files to access (Abstract, “...A priority sync downloads a subset of the data files (‘priority files’) rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files...;” [0033], “...The access pattern can include data regarding (a) a frequency of access of a particular data file (b) a number of times the particular data file is requested or downloaded to any of the computing devices, from the particular computing device, (c) a frequency of access of the particular data file using a particular computing device similar to the computing device 250, (d) a period for which the particular data file is accessed using the particular computing device, (e) most recently accessed set of data files, (f) a period for which the particular data file is accessed, etc...”);
transmitting, by the computing system and to the server device, instructions to access the one or more files (Abstract, “...Data files are downloaded to a computing device by synchronizing the computing device with a server of the distributed backup system...”).
It would have been obvious to one skilled in the art to incorporate the priority sync based on an access pattern of the data files as taught by Chan into the vendor managed licensing system as taught by Colosso because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. 
Colosso in view of Chan also doesn’t teach: receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files; based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application; receiving, by the computing system and from the server device, data identifying the communicative connections; based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections; and storing, in a configuration management database (CMDB) disposed within the remote management platform, the mapping in one or more configuration items. In an analogous art, Barkol teaches:
receiving, by the computing system and from the server device, data identifying a plurality of attributes of the software bus application determined by accessing the one or more files ([0013], “...a crawler may be used to search the entire IT network in order to automatically collect configuration ; 
based on the data identifying the plurality of attributes, transmitting, by the computing system and to the server device, instructions to identify communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receiving, by the computing system and from the server device, data identifying the communicative connections ([0013], “...an aggregated graph may be considered, where a group of simple CIs, which form a sub-graph, reside together...aggregation may be used in managing configuration policies for different composite Cis...”); and
based on (i) the plurality of attributes and (ii) the communicative connections, generating, by the computing device, a mapping that represents the communicative connections ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”); and
storing, in a configuration management database (CMDB) (e.g. storage device; Fig. 7) disposed within the remote management platform (Fig. 7), the mapping in one or more configuration items (e.g. Cis; Fig. 7).
It would have been obvious to one skilled in the art to incorporate the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Barkol into the vendor managed licensing system with the priority sync based on an access pattern of the data files as taught by Colosso and Chan because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time 
Colosso in view of Chan and in further view of Barkol also doesn’t teach: software bus. In an analogous art, Holsinger teaches:
software bus ([0063], “The data service bus 700 directs the traffic of data and messages, determines routing logic, and transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data and ensuring delivery of such data to the intended destination...;” [0064], “The data service bus 700 also standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol...”).
It would have been obvious to one skilled in the art to incorporate the functionality of the data service bus as taught by Holsinger into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists as taught by Colosso, Chan, and Barkol because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the 

Regarding claim 20, Colosso-Chan-Barkol-Holsinger discloses the article of manufacture of claim 19, however Barkol teaches:
	based on the data identifying the plurality of attributes, transmit, to the server device, instructions to identify additional communicative connections established between the plurality of software applications by way of the software bus application ([0013], “...The graph itself may be constructed and updated using an auto-discovery mechanism...configuration information pertaining to the different graph parts (nodes, edges)...”);
receive, from the server device, data identifying the additional communicative connections ([0013], “...an aggregated graph may be considered, where a group of simple CIs, which form a sub-graph, reside together...aggregation may be used in managing configuration policies for different composite Cis...”);
based on (i) the plurality of attributes and (ii) the additional communicative connections, generate a mapping that represents the communicative connections ([0016], “...The containment is typically defined in terms of subgraph isomorphism, i.e., the node mapping, also called an embedding, that corresponds to an isomorphism between a pattern and a subgraph of the database graph. As long as there exists an embedding of the pattern in a database graph, the support (or frequency) can be incremented by one...”);
store, in the CMDB (e.g. storage device; Fig. 7), the mapping in one or more additional configuration items (e.g. Cis; Fig. 7). As a note, the same process is performed for the following operations.
.

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318) in view of Chan et al. (US 2014/0289189), Barkol et al. (US 2013/0097138), and Holsinger et al. (US 2019/0044953), as applied to claim(s) 1-4, 6, 11, 14-16, and 18-20, in further view of Brewer et al. (US 2015/0081641), hereafter referred to as “Brewer”.

Regarding claim 5, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 4. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the database system comprises a database manager and a plurality of secondary databases managed by the database manager, and wherein the additional communicative connections are established between one or more of the plurality of software applications and one or more corresponding databases of the secondary databases by way of the software bus application and the database manager. In an analogous art, Brewer teaches: 
wherein the database system comprises a database manager ([0018]) and a plurality of secondary databases (e.g. indirect databases; [0018]) managed by the database manager ([0018]), and wherein the additional communicative connections are established between one or more of the plurality of software applications (e.g. application dependencies; [0018]) and one or more corresponding databases of the secondary databases (e.g. indirect databases; [0018]) by way of the software bus application (e.g. backup program; [0018]) and the database manager (e.g. database manager; [0018], “...backup program 107 uses information culled from configuration files 118 of application 117 and from other sources to identify all databases upon which application 117 directly or indirectly depends (based on requests to supporting applications 114 and 116 and the data needed by the supporting applications to respond to the requests to application 117)...Next, backup program 107 determines the current backup frequency of all the direct and indirect databases and whether the respective backup frequencies meet the minimum backup frequency of application 117. If unable to confirm a satisfaction of such a condition for a particular database, backup program 107 can either (a) send an alert to the system administrator that the minimum backup frequency is not met for a specified database and explain how application 117 depends on the database, and (b) request a database manager for the specified database to increase its backup frequency”).
It would have been obvious to one skilled in the art to incorporate the backup program determining the current backup frequency of all the direct and indirect databases and whether the respective backup frequencies meet the minimum backup frequency of application and requesting a database manager for the specified database to increase its backup frequency as taught by Brewer into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of 

Regarding claim 17, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 16. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the database system comprises a database manager and a plurality of secondary databases managed by the database manager, and wherein the additional communicative connections are established between one or more of the plurality of software applications and one or more corresponding databases of the secondary databases by way of the software bus application and the database manager. In an analogous art, Brewer teaches: 
wherein the database system comprises a database manager ([0018]) and a plurality of secondary databases (e.g. indirect databases; [0018]) managed by the database manager ([0018]), and wherein the additional communicative connections are established between one or more of the plurality of software applications (e.g. application dependencies; [0018]) and one or more corresponding databases of the secondary databases (e.g. indirect databases; [0018]) by way of the software bus application (e.g. backup program; [0018]) and the database manager (e.g. database manager; [0018], “...backup program 107 uses information culled from configuration files 118 of application 117 and from other sources to identify all databases upon which application 117 directly or indirectly depends (based on requests to supporting applications 114 and 116 and the data needed by the supporting applications to respond to the requests to application 117)...Next, backup program 107 determines the current backup frequency of all the direct and indirect databases and whether the respective backup frequencies meet the minimum backup frequency of application 117. If unable to confirm a satisfaction of such a condition for a particular database, backup program 107 can either (a) send an alert to the system administrator that the minimum backup frequency is not met for a specified database and explain how application 117 depends on the database, and (b) request a database manager for the specified database to increase its backup frequency”).
It would have been obvious to one skilled in the art to incorporate the backup program determining the current backup frequency of all the direct and indirect databases and whether the respective backup frequencies meet the minimum backup frequency of application and requesting a database manager for the specified database to increase its backup frequency as taught by Brewer into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318) in view of Chan et al. (US 2014/0289189), Barkol et al. (US 2013/0097138), and Holsinger et al. (US 2019/0044953), as applied to claim(s) 1-4, 6, 11, 14-16, and 18-20, in further view of Gallagher et al. (US 2003/0002492), hereafter referred to as “Gallagher”.

Regarding claim 7, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 4. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the plurality of attributes comprises one or more network ports used by the at least one software bus application or (ii) the plurality of software applications to establish the communicative connections. In analogous art, Gallagher teaches:
wherein the plurality of attributes comprises one or more network ports used by the at least one software bus application or (ii) the plurality of software applications to establish the communicative connections ([0046], “...The ESCD switch manages dynamic connections between ports, within the constraints defined by the current set of port connection attributes. The set of information encompassing a) the devices connected to each port, and b) the connection attributes of each port, is referred to as the port configuration...”).
It would have been obvious to one skilled in the art to incorporate managing dynamic connections between ports within the constraints defined by the current set of port connection attributes as taught by Gallagher into the vendor managed licensing system with the priority sync based on an access pattern of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318) in view of Chan et al. (US 2014/0289189), Barkol et al. (US 2013/0097138), and Holsinger et al. (US 2019/0044953), as applied to claim(s) 1-4, 6, 11, 14-16, and 18-20, in further view of Sanganabhatla et al. (US 2018/0287920), hereafter referred to as “Sanganabhatla”.

Regarding claim 8, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the one or more files comprise a configuration file that defines settings according to which the software bus application is configured to operate. In an analogous art, Sanganabhatla teaches:
wherein the one or more files comprise a configuration file that defines settings according to which the software bus application is configured to operate ([0017], “Prior to stage A1, the proxy server 106 begins listening for requests submitted for the destination servers 122. The proxy server 106 listens based on settings (e.g., proxy server name, port of the proxy server, etc.)..." [0026], “...the proxy server 202 has been configured to listen for application requests from clients based on settings in a configuration file...”).
It would have been obvious to one skilled in the art to incorporate settings in a configuration file as received by the proxy server as taught by Sanganabhatia into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists. wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. Next, the software bus is mapped to a data service bus that transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data. This standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol. .

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318) in view of Chan et al. (US 2014/0289189), Barkol et al. (US 2013/0097138), and Holsinger et al. (US 2019/0044953), as applied to claim(s) 1-4, 6, 11, 14-16, and 18-20, in further view of Dowell et al. (US 2012/0265871), hereafter referred to as “Dowell”.

Regarding claim 9, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the plurality of attributes comprise a type of the software bus application. In an analogous art, Dowell teaches:
wherein the plurality of attributes comprise a type of the software bus application (e.g. name service and instance attribute and name attribute; [0009], “...A unique discovery protocol provides a name service in the bus daemon structure to assist the bus daemons in discovering the service applications available at other bus daemons. Bus daemons periodically announce their existence and provide the address and port over which they may be contacted. They also provide attribute information consisting of a description, such as an instance attribute and a well-known name attribute, of the service applications available at the bus daemon...,” As a note, type of the software bus application is described in the request where either two attributes is selected.).
It would have been obvious to one skilled in the art to incorporate the name service in the bus daemon structure to assist the bus daemons in discovering the service applications available at other bus daemons as taught by Dowell into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists. wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought 

Regarding claim 10, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the plurality of attributes comprise identifiers of each of the plurality of software applications communicatively connected by way of the software bus application. In an analogous art, Dowell teaches:
wherein the plurality of attributes comprise identifiers (e.g. name attribute; [0009]) of each of the plurality of software applications (e.g. service applications; [0009]) communicatively connected by way of the software bus application (e.g. name service; [0009], “...A unique discovery protocol provides a name service in the bus daemon structure to assist the bus daemons in discovering the service applications available at other bus daemons. Bus daemons periodically announce their existence and provide the address and port over which they may be contacted. They also provide attribute 
It would have been obvious to one skilled in the art to incorporate the name service in the bus daemon structure to assist the bus daemons in discovering the service applications available at other bus daemons as taught by Dowell into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists. wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager knows whether the users are authorized to access applications and provides the necessary software licenses. Then, the system learns the behavior of end users on accessing data to predict the data that will be accessed in the next time period. That is, the system learns of the access pattern of the plurality of applications of the software bus application. In this case, the software bus application becomes an intelligent software bus application. Next, the server constructs the graph. The graph is related to the managed network. Because different platforms may provide different services, the managed network may need to be configured. The graph provides visibility of the managed network. Next, the software bus is mapped to a data service bus that transforms the message for compatibility between source (producer) and destination (consumer) applications by using the format for the data. This standardizes the way all applications communicate as that is the only way the data will be available to the application when requested from the system 10--the message is converted to the appropriate message type and protocol. Next, the software bus application becomes the bus daemon which discovers the service applications available at other bus daemons. Looking up instance attribute and name attribute, the service applications may be acquired at the bus daemon.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Colosso et al. (US 7,603,318) in view of Chan et al. (US 2014/0289189), Barkol et al. (US 2013/0097138), and Holsinger et al. (US 2019/0044953), as applied to claim(s) 1-4, 6, 11, 14-16, and 18-20, in further view of Sundermeyer et al. (US 7,941,748), hereafter referred to as “Sundermeyer”.

Regarding claim 12, Colosso-Chan-Barkol-Holsinger discloses the computing system of claim 1. Colosso in view of Chan, Barkol, and in further view of Holsinger also doesn’t teach: wherein the discovery application is further configured to: transmit, to the server device, instructions to identify one or more directories that contain the one or more files; and receive, from the server device, data identifying the one or more directories. In an analogous art, Sundermeyer teaches: 
wherein the discovery application is further configured to: 
transmit, to the server device, instructions to identify one or more directories (e.g. root directory; Col. 8, ll. 41-52) that contain the one or more files (Col. 8, ll. 41-52, “...The development environment attempts to discover the Web server root directory name or path by heuristically attempting to write test or sample files to the file transfer server using a list or database of commonly used file transfer path or root directory names...”); and 
receive, from the server device, data identifying the one or more directories (e.g. correct file; Col. 8, ll. 53-67, “If the file transfer path or root directory name used was correct the Web server will return a read-only copy the correct file to the browser at the computer where the development environment is being run...”).
It would have been obvious to one skilled in the art to incorporate writing test or sample files to the file transfer server using a list or database of commonly used file transfer path or root directory names to attempt to discover the Web server root directory name or path as taught by Sundermeyer into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists. wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger because the purpose of the software bus is to facilitate direct access to the plurality of applications. In this case, the web portal as taught by Colosso is brought in to show the functionality of the software bus and the software bus application is a license distributed manager. Then, the license distributed manager 

Regarding claim 13, Colosso-Chan-Barkol-Holsinger-Sundermeyer discloses the computing system of claim 12, however Sundermeyer teaches:
	wherein the instructions to identify the one or more directories are configured to (i) cause the server device to identify one or more executing processes corresponding to the software bus application (e.g. write test or sample files to the file transfer server; Col. 8, ll. 41-52) and (ii) identify the one or more directories based on other attributes associated with the one or more executing processes (e.g. root directory name; Col. 8, ll. 41-52).
It would have been obvious to one skilled in the art to incorporate writing test or sample files to the file transfer server using a list or database of commonly used file transfer path or root directory names to attempt to discover the Web server root directory name or path as taught by Sundermeyer into the vendor managed licensing system with the priority sync based on an access pattern of the data files and the construction of the CMDB graph such as an aggregated graph wherein a mapping of a pattern and a subgraph of the database graph exists. wherein configuration information pertaining to the different graph parts (nodes, edges) exists and the data service bus as taught by Colosso, Chan, Barkol, and Holsinger .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure with:
Fichtenholtz et al. US 2014/0207927 – Service Bus Workflow Templates
Mahadevan et al. US 2014/0025788 – Metrics for Network Configuration Items
Ramachandra et al. US 2016/0210172 - Intelligent Auto-Scaling
	Joshi et al. US 2012/0159468 – Software Deployment to Multiple Computing Devices


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444